NUMBER 13-09-00467-CV

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG

 

IN RE IN THE INTEREST OF J.L.L.
 
 
On Petition for Writ of Mandamus
 
 
MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Yañez and Benavides
Memorandum Opinion Per Curiam (1)

	Relators, Obed Jimenez and Debora Jimenez, filed a petition for writ of mandamus
by which they request this Court to direct respondent, the Honorable Ricardo Rodriguez,
presiding judge of the 92nd Judicial District Court of Hidalgo County, Texas, to reconsider
several rulings in a child-custody dispute.  Relators also filed a request for emergency
temporary relief, which sought to stay enforcement of an order, dated August 13, 2009,
appointing real parties in interest as primary managing conservators of J.L.L.  See Tex. R.
App. P. 24.2 (providing that upon proper showing, an appellate court may suspend
enforcement of a conservatorship order with or without security); Id. Rule 52.10(b).  
	This Court granted relators' motion and stayed enforcement of the August 13, 2009
order until further orders from this Court.  We also requested a response from the real
parties in interest, Eva Gonzalez and Valdemar Gonzalez, and one was timely filed.
	The Court, having examined and fully considered the petition for writ of mandamus,
the response, and the papers on file, is of the opinion that relators have not shown
themselves entitled to the relief sought and the petition for writ of mandamus should be
denied. See Tex. R. App. P. 52.8(a).  Accordingly, the petition for writ of mandamus is
DENIED.  The order staying enforcement of the trial court's August 13, 2009 order is
hereby LIFTED. (2)
							Per Curiam

Memorandum Opinion delivered 
and filed on the 31st of August, 2009.
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but is not
required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).
2.  On August 19, 2009, relators filed a request to refer the case to mediation.  Having denied relators'
petition on the merits, we refer the motion for mediation to the trial court for its consideration.